Title: To George Washington from Charles Smith, 1 July 1758
From: Smith, Charles
To: Washington, George



Sir
Fourt Loudoun July 1st 1758

Since Your Departure there is Nothing happened Extronery, June the 29th I Settle’ed with Comisary Walker Your Accots & Your Brothers Which Yours was 7809 Pound of Flour which Amounted to £39.0.10 & his Account, Against You for Rum was £21.13.4 The Ballance Reced by me is £17.7.6 & Mr Washington Accot comes to £7.10 Which I Reced.
Your Over Seer informs me that there was Wheat Enough Carried to Purkins Mill for Ten or Eliven Thousand Weight of Flour which I Cannot Get no Account of only the Above Mentinod, Mr Purkins, he Denies as he Knows any thing of but I beleave as You may find out by Mr Ramsey as Mr Purkins Sold him a Prety Deal of Flour in Barrells which the Over Sear Says that they were Yours.
I should be glad to Know if I am to Supply the Oversear with a Suffitient Sum of Money for to Secour his harves as he has been at me for Sum.
I hav Setled with the Miner & Mr Reddiford Accoding to Your Orders, which the Ballance Due to Miner was Eight Pound.

I have 28 of the New Redgt Left here Very Sick & has a Deal of Trouble with them.
The Raingers that is Lef with me is Very uneasy as they Should kep’t in a Garrison & Did Refuse Mounting Guards which Six off them Deserted but now is Braught back they seem to be Satisfyd now as Capt. Rediford them if he Can Get them Relevd he will.
The inhatance is Very uneasy as there was no more men Left here for there Safety, the Most of them sems in a fare way to Move off, without more Assistance, the has been a Small Party of the Ennemy In the Inhabitance best Part of the Time as You have been away but has Dun but Little Mishcheif any more then Making the People flye off, from there Farms.
I Should be Glad to hav Your Advise at all Oppertunities, & to hear of your Health & well fare, from Your Humble Servt to Command

Chs Smith

